DOUCET, Judge.
This is an appeal from a judgment granting defendants’ motions for summary judgment seeking dismissal of plaintiffs’ suit for wrongful death damages. The decedent, Ñausa Landry, was fatally injured by an automobile which struck him while he was attempting to walk across Interstate 10 at night. The trial court judge found that while it is arguable that the poor lighting on Interstate 10 was a cause in fact of the decedent’s injuries, whatever lighting duty the Department of Transportation and Development (DOTD) and the City of Lake Charles had, they did not owe the decedent a legal duty to provide lighting in order to protect him while illegally crossing Interstate 10 while intoxicated and on foot. Plaintiffs argued that the duty to light Interstate 10 extends to pedestrians as well as vehicles in an urban area because traffic, population, and activity are increased.
After reviewing the record, in light of the trial court’s written reasons for judgment and applicable jurisprudence, it appears that the trial court’s judgment was appropriate. Accordingly, the judgment is affirmed at appellants’ cost.
AFFIRMED.